Ms. Jamie Sims Ms. Mikki Hughes Ms. Pat Fisher Ms. Laurel Mills Ms. Vivian Harper c/o Arkansas State Medical Board 2100 Riverfront Drive Little Rock, AR 72202-1793
Dear Mses. Sims, Hughes, Fisher, Mills, and Harper:
This is in response to your individual requests for opinions regarding application of the Arkansas Freedom of Information Act ("FOIA"), A.C.A. §§ 25-19-101 to-109 (Repl. 2002 and Supp. 2005) as amended by Acts 268, 726,1 and 998 of 2007. You have submitted your request pursuant to A.C.A. § 25-19-105(c)(3)(B), which authorizes the custodian, requestor, or subject of personnel or evaluation records to seek an opinion from the Attorney General as to whether the custodian's determination regarding the release of the requested records is consistent with the FOIA.
Your letters variously state that you are opposed to the release of what you refer to as your "personal information," you seek additional information concerning the requestor, you ask why this information is being requested, and you request a copy of the FOIA request.
My statutory duty in this regard is limited to determining whether the custodian's decision is consistent with the FOIA. A.C.A. §25-19-105(c)(3)(B)(i) (Supp. 2005). In the instant case, the custodian of the records has already requested an opinion concerning the decision to release the requested information. See Op. Att'y Gen. 2007-184 (copy enclosed). I concluded in that opinion that the decision of the custodian of records to release the requested information is consistent with the FOIA.
To the extent you seek information concerning the FOIA requestor or a copy of the FOIA request, I suggest that you direct these inquiries to the Department of Finance and Administration, Office of Personnel Management. With regard to the identity of the requestor or the purpose for obtaining this information, my predecessors have consistently opined, and I agree, that the motive of an FOIA requestor is ordinarily irrelevant to the analysis. See Ops. Att'y Gen. Nos. 2006-165, 2002-067 and 1996-306.
Deputy Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
DUSTIN McDANIEL Attorney General
1 Act 726 is not yet effective. See Op. Att'y Gen. 2007-164. *Page 1